t c memo united_states tax_court danny k eldridge and elma j eldridge petitioners v commissioner of internal revenue respondent docket no filed date richard h tye for petitioners gerald l brantley for respondent memorandum opinion parr judge this matter is before the court on petitioners' motion filed date and supplemental motion filed date for litigation costs pursuant to rules through and sec_7430 in our opinion of all rule references are to the tax_court rules_of_practice continued date we decided that petitioners engaged in their cattle-raising activity for profit and that certain depreciation_deductions claimed by petitioners were allowable for tax years and in addition we found that petitioners were liable for negligence and substantial_understatement additions to tax to the extent provided in our opinion finally we held that petitioners were not liable for the increased rate of interest due on a substantial_understatement attributable to a tax-motivated transaction under sec_6621 eldridge v commissioner tcmemo_1995_384 our findings_of_fact and opinion in the underlying case are incorporated by this reference sec_7430 provides inter alia that in any administrative or court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the prevailing_party may be awarded reasonable_administrative_costs and litigation continued and procedure and all section references are to the internal_revenue_code unless otherwise indicated although petitioners moved the court for an award of both litigation and administrative costs the statement of costs claimed by petitioners which was attached to the motion as required by rule b indicates that the costs were incurred in connection with the filing of the petition and thereafter accordingly we treat petitioners' motion as a motion solely for litigation costs see huffman v commissioner tcmemo_1991_144 affd in part revd in part and remanded 978_f2d_1139 9th cir costs incurred in connection with the administrative and court_proceeding sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 gustafson v commissioner 97_tc_85 in order to be entitled to an award of reasonable administrative or litigation costs the moving party must establish the following that the party is a prevailing_party within the meaning of sec_7430 that the party did not unreasonably protract either the administrative or court_proceeding and that the administrative or litigation costs claimed by the party are reasonable within the meaning of sec_7430 and 100_tc_457 affd in part revd in part and remanded 43_f3d_172 5th cir with respect to claims for litigation costs taxpayers also are required to show that administrative remedies were exhausted id pincite a taxpayer is a prevailing_party in a court_proceeding only if it is established that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue presented and the taxpayer met the net_worth requirements of u s c section d b sec_7430 comer family equity pure trust v commissioner 958_f2d_136 6th cir affg per curiam tcmemo_1990_316 powers v commissioner supra the term position_of_the_united_states in this context see supra note means the position taken by the united_states in a judicial proceeding sec_7430 respondent concedes that petitioners substantially prevailed with respect to the amount in controversy and that petitioners meet the net_worth requirement respondent also concedes that petitioners exhausted their administrative remedies and that they have not unreasonably protracted this proceeding however respondent argues that her position was substantially justified if that question is resolved in favor of petitioners there is a further question as to the amount of the litigation costs whether respondent's position was substantially justified a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 it is not enough that a position simply has enough merit to avoid sanctions for frivolousness it must have a reasonable basis both in law and fact id pincite the burden of proving no substantial justification is on the taxpayers rule e 985_f2d_1315 5th cir 83_tc_822 vacated and remanded on other grounds 787_f2d_637 d c cir whether the position_of_the_united_states in this proceeding was substantially justified depends on whether respondent's positions and actions were reasonable in light of the facts of the case and the applicable legal precedents 89_tc_79 affd 861_f2d_131 5th cir the commissioner's position can be justified even if ultimately rejected by the court 991_f2d_359 7th cir the fact that respondent did not prevail in the underlying litigation does not require a determination that the position of the internal_revenue_service was unreasonable 693_f2d_1387 fed cir however it remains a factor to be considered 967_f2d_116 5th cir affg in part revg in part and remanding tcmemo_1991_189 931_f2d_1044 5th cir respondent's position in eldridge v commissioner tcmemo_1995_384 was that petitioners did not engage in their cattle-raising activities for profit under sec_183 in the analysis of a case under sec_183 the determination of whether the requisite profit objective exists depends upon all the surrounding facts and circumstances of the case 94_tc_41 72_tc_659 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit these factors include the manner in which the taxpayers carried on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayers in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayers and any elements indicating personal pleasure or recreation although these factors are helpful in ascertaining a taxpayer's objective in engaging in the activity no single factor nor the existence of even a majority of the factors is controlling rather the facts and circumstances of the case remain the primary test keanini v commissioner supra pincite as pointed out in our underlying opinion petitioners did not show a profit for any of the years at issue and sustained losses from their cattle-raising activity over a 14-year period also petitioner husband had substantial income from his job in the natural_gas industry under the foregoing legal principles those and other facts of record were indicative of an activity_not_engaged_in_for_profit petitioners presented other persuasive evidence at trial that indicated that the activity was engaged in for profit after analyzing all of the facts and circumstances of the case we concluded that petitioners did have the requisite profit objective the presence of the factors discussed above leads us to the conclusion that respondent's position had a reasonable basis in both law and fact 487_us_552 89_tc_79 affd 861_f2d_131 5th cir accordingly we hold that respondent's position was substantially justified and that petitioners are not entitled to litigation costs under sec_7430 based on this holding we need not consider respondent's alternative position that the amount of costs claimed is not reasonable petitioners' motion will therefore be denied an appropriate order will be issued
